DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, 11, and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Kilsgaard et al.’418 (US Pub No. 2012/0316418 – previously cited) in view of Krantz et al.’251 (US Pub No. 2007/0110251 – previously cited) further in view of Goldenberg’640 (US Pub No. 2005/0036640 – previously cited).
Regarding claim 1, Figure 6 of Kilsgaard et al.’418 teaches a personal wearable monitor for monitoring a bio-electrical signal from a person, the monitor being adapted for detecting a seizure-related condition by detecting or predicting a seizure or a risk of an upcoming seizure (page 1, sections [0007] and [0011]), and for providing an acoustical information signal (page 1, section [0011], page 6, section [0087]), said monitor being provided with a first speaker (page 6, section [0087]) for providing said information signal.
Kilsgaard et al.’418 discloses all of the elements of the current invention, as discussed above, except for the monitor comprising a second speaker adapted for functioning as a microphone in testing if said first speaker is capable of delivering a sound, wherein the monitor is adapted to provide a notification in the event that the first speaker is not capable of delivering a sound. Krantz et al.’251 teaches using a microphone to test whether a speaker is capable of delivering a sound. Krantz et al.’251 teaches testing whether the speaker is capable of delivering a sound in order to provide a notification to a user in the event that the speaker is not capable of delivering a sound. The notification instructs the user to troubleshoot the speaker or to select a new speaker (see ABSTRACT, and page 1, section [0003]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the monitor of Kilsgaard et al.’418 to include a microphone for testing if the first speaker is capable of delivering a sound, and to include a second speaker as a backup speaker, as taught by Krantz et al.’251, since it would allow a notification to be provided to the user if the first speaker is not capable of delivering sound. The notification would instruct the user to select a new speaker (the second speaker) to provide the desired sound to the user.
Kilsgaard et al.’418 in view of Krantz et al.’251 discloses all of the elements of the current invention, as discussed above, except for the first speaker being adapted to function as a microphone (as recited in claim 12), and the microphone also being a second speaker. It is noted that it is well known in the audio art that a speaker may also operate as a microphone. Goldenberg’640 teaches that a speaker may also function as a microphone (page 2, section [0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the first speaker of Kilsgaard et al.’418 in view of Krantz et al.’251 to be a dual microphone/speaker, as taught by Goldenberg’640, since it is known that a speaker may also function as a microphone, and since it would materially reduce the elements required to make the monitor. The same rationale applies to modifying the microphone to be adapted to function as the second speaker.
Regarding claim 2, while Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 does not explicitly teach that the notification is provided by said second speaker, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the notification from one of the first speaker or the second speaker as it would merely be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The acoustical information signal would need to be provided from either the first speaker or the second speaker. In the event that the first speaker is deemed incapable of delivering a sound, it would have been obvious for the notification to be provided by the second speaker as it would be the only speaker capable of providing the notification.
Regarding claim 4, at least one of the first or second speaker/microphones is inherently capable of picking up background sound levels.
Regarding claim 5, Figure 1 of Kilsgaard et al.’418 discloses a signal processor 23 adapted for analyzing the bio-electrical signal in order to identify said condition in said person.
Regarding claim 6, signal processor 23 is a decision means adapted to decide when the acoustical information signal should be presented to the person.
Regarding claim 7, the acoustical information signal is in the form of a spoken message or a beep (page 1, section [0011], page 2, section [0022], and page 6, section [0087] of Kilsgaard et al.’418, and also page 1, section [0003] of Krantz et al.’251).
Regarding claim 8, Kilsgaard et al.’418 teaches that the monitor is configured to be arranged at the ear (page 2, section [0020], page 6, section [0085]).
Regarding claim 10, Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the first and second speakers are arranged to share a common sound tubing to guide the sound. The speakers would either share a common sound tubing, or they would not share a common sound tubing. It would have been obvious to try arranging the first and second speakers to share a common sound tubing as it would merely be choosing from a finite number of identified, predictable solutions, with a  reasonable expectation of success.
Regarding claim 11, Figure 6 of Kilsgaard et al.’418 shows that the entire monitor is configured as an integral unit. Section [0087] of Kilsgaard e tal.’418 teaches that the speaker is arranged inside a housing of the integral unit (“…speaker arranged in the ear plug…”). The first and second speakers of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 would also be arranged inside the housing of the integral unit.
Regarding claim 16, the monitor of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 includes a sound output (either of the first speaker or the second speaker) in or near said ear canal of said person so as to deliver said acoustical information signal to the ear canal of said person (page 2, section [0020], and page 6, sections [0085] and [0087] of Kilsgaard et al.’418).
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have used the second speaker to provide said information signal in the event that said testing shows that the first speaker is not capable of delivering sound as it would be the only structural element of the monitor of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 that is capable of delivering sound. Using the second speaker to provide the information signal would merely be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 18, while Krantz et al.’251 teaches that a user may manually select a new speaker upon being notified that a first speaker is not capable of providing sound, it is noted that MPEP section 2144.04 III. states that broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)). Furthermore, section [0003] of Krantz et al.’251 discloses that a different microphone/speaker set may be selected automatically “Alternatively, the detection process may automatically iterate through each combination of microphone and loudspeaker attached to the computer system until a functional match is determined.”. Finally, it is noted that section [0158] of West et al.’518 (US Pub No. 2002/0013518) teaches automatically switching to a secondary system when an initial system is deemed to be inoperative, as does section [0218] of Ben-Oren et al.’660 (US Pub No. 2003/0216660). These two additional references provide evidence that it is known in the art to automate switching between redundant components of a medical diagnostic system.
Claims 3, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640, as applied to claim 1, further in view of Carlton-Foss’518 (US Pub No. 2008/0129518 – previously cited).
Regarding claim 3, the monitor of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for the testing if the first speaker is capable of delivering sound comprising providing a verification signal through the first speaker, wherein the verification signal is provided at specific time intervals. Official notice is being taken that testing if a speaker is working inherently comprises providing a verification signal through the speaker, and the verification signal inherently has a frequency range. What Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 fails to explicitly teach is that the verification signal is provided at specific time intervals. Carlton-Foss’518 teaches periodically performing a self-check of a wearable device in order to ensure that individual components are functioning properly (page 2, section [0029], and page 11, section [0115]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a verification signal through the first speaker at specific time intervals, as taught by Carlton-Foss’518, since it would periodically ensure that the speaker is functioning properly. As mentioned in section [0115] of Carlton-Foss’518, the automatic scheduled self-check would provide a method for verifying functionality that is independent of the person.
Furthermore, Official notice is being taken that it is well known in the art to perform self-diagnostic tests of the components of a medical device periodically while the medical device is being used (see the references listed in the Conclusion section below). The prior art teaches performing period self-diagnostic tests in order to ensure that components of the medical device are operating properly while in use/over the course of use.
Regarding claim 22, while Carlton-Foss’518 does not explicitly teach performing a self-check every 0.5-5hrs (it provides once every week as an example), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is noted that sections [0156] and [0163] of Acosta et al.’676 (US Pub No. 2005/0107676) teach performing self-tests in a medical device “as frequently as necessary”, and col. 11, lines 11-13 of Lipson et al.’267 (USPN 7,037,267) teaches that performing self-test and diagnostic routines are common, and that the frequency with which these tests and routines are performed may be dictated by equipment usage. These two additional references provide evidence that the general condition of the frequency of medical device self-checks are disclosed in the prior art.
Regarding claim 23, while Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 fails to disclose the specific frequency range of the verification signal, it would have been obvious, through routine experimentation, to determine the most optimum frequency range of the verification signal in order to determine the functional status of the first speaker. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is noted that sections [0036] and [0045] of Sugiura’930 (US Pub No. 2013/0083930) teach using a verification signal of 4kHz to test a speaker, section [0200] of O’Polka’320 (US Pub No. 2014/0270320) teaches using a test verification signal of 4kHz to test a speaker, and claim 1 of Hashimoto et al.’286 (USPN 7,680,286) teaches testing a speaker using a test verification signal having a frequency between 1kHz and 10kHz (which includes the range below 6kHz)). These references teach that the general condition of selecting a test verification frequency for speaker testing is disclosed in the prior art.
Regarding claim 24, while Kilsgaard et al.’418 does not explicitly disclose that it monitors bio-electrical signals continuously (section [0004] teaches that it is desirable for EEG monitoring systems to be worn continuously by a person to be monitored, but fails to explicitly recite that bio-electrical signals are monitored continuously), Official notice is being taken that it is well known in the EEG-based seizure monitoring art to monitor bio-electrical signals continuously (see, for example: section [0056] of Kidmose et al.’858 – US Pub No. 2012/0302858; section [0005] of Warwick et al.’117 – US Pub No. 2011/0270117; section [0089] of Leyde et al.’024 – US Pub No. 2007/0150024; and section [0017] of Luo et al.’092 – US Pub No. 2012/0197092 – all previously cited). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the monitor of Kilsgaard et al.’418 monitors the bio-electrical signals continuously as EEG signals are routinely monitored continuously in order to detect and monitor epilepsy/seizures in a person. As the monitor of Kilsgaard et al.’418 continuously monitors bio-electrical signals, the bioelectrical signals would be monitored during the specific time intervals between successive verification signals.
Regarding claim 26, Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 fails to disclose testing the first speaker (which would include the second speaker being configured to function as said microphone) while said bio-electrical signal is being monitored (the combination teaches testing the first speaker when the monitor is first put into use, not while the bio-electrical signal is being monitored). Carlton-Foss’518 teaches periodically performing a self-diagnostic test of the system components of a medical device, while the medical device is in use, in order to ensure that the medical device is functioning properly while it is being used (page 2, section [0029], and page 11, section [0115]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the monitor of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 to include testing the monitor components, including the first speaker, while the monitor is being worn and used (which includes monitoring the bio-electrical signal, and using the second speaker/microphone to test the first speaker), as taught by Carlton-Foss’518, since it would ensure that the speaker is functioning properly while the monitor is in use, and that the monitor as a whole is capable of properly performing the method while in use by the person. As mentioned in section [0115] of Carlton-Foss’518, the automatic scheduled self-check would provide a means for verifying functionality of the monitor that is independent of the person.
Furthermore, Official notice is being taken that it is well known in the art to perform self-diagnostic tests of the components of a medical device periodically while the medical device is being used (see the references listed in the Conclusion section below). The prior art teaches performing period self-diagnostic tests in order to ensure that components of the medical device are operating properly while in use/over the course of use.
Claims 12, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640, as applied to claim 1, further in view of Lambert’566 (USPN 5,652,566 – previously cited).
Regarding claims 12 and 25, Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for the monitor being adapted to test if the second speaker is capable of delivering a sound. Lambert’566 teaches providing a backup alarm in the event that a primary alarm does not work (see ABSTRACT). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the monitor of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 to also include a backup alarm, as taught by Lambert’566, since it would allow the acoustical information warning to be provided by the second speaker in the event that the first speaker is not capable of providing the acoustical information signal.
As modified by Lambert’566, either the first speaker or second speaker is capable of providing the acoustical information signal. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to test whether the second speaker is capable of delivering a sound. Testing both the first and second speaker would ensure that all of the speakers of the monitor are capable of providing a sound. The same method used to test the first speaker (taught by Krantz et al.’251) would also be used to test the second speaker. Furthermore, the testing of the second speaker would occur whether or not the first speaker is functioning properly or not, which includes testing the second speaker when the first speaker is operating properly.
Regarding claim 21, Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for the monitor being configured to provide said information signal from said second speaker in response to said first speaker not providing said information signal. Lambert’566 teaches providing an alarm signal via a second speaker in response to a first speaker failing to provide the alarm signal (see ABSTRACT, and col. 1, lines 42-67). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the monitor of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 to be configured to provide the information signal from the second speaker in response to said first speaker not providing said information signal, as taught by Lambert’566, since this would provide a redundant alarm system that would ensure that the user of the monitor receives the information signal in the event that the first speaker becomes inoperative.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640, as applied to claim 1, further in view of Cain’974 (US Pub No. 2006/0094974 – previously cited).
Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for the monitor comprising a radio adapted for notifying a remote unit wirelessly if a speaker is not capable of delivering a sound. Cain’974 teaches using a radio to wirelessly transmit an alert signal to a remote device (page 3, section [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the monitor of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 to include a radio configured to wirelessly notify a remote device of an alarm condition, as taught by Cain’974, since it would allow individuals in addition to the monitor user to be notified of an alarm condition. It is noted that the alarm condition generated by Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 is a condition where a speaker is not capable of delivering a sound. Therefore, as modified by Cain’974, a radio would be configured to wirelessly notify a remote device if a speaker is not capable of delivering a sound.
Claims 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 further in view of Carlton-Foss’518.
Regarding claim 14, the sections of Kilsgaard et al.’418 cited in paragraph 3 above, as modified by Krantz et al.’251 and Goldenberg’640, disclose a method for monitoring a bio-electrical signal comprising the method steps recited in the claims. Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldbenberg’640 fails to disclose testing the first speaker while said bio-electrical signal is being monitored (the combination teaches testing the first speaker when the monitor is first put into use, not while the bio-electrical signal is being monitored). Carlton-Foss’518 teaches periodically performing a self-diagnostic test of the system components of a medical device, while the medical device is in use, in order to ensure that the medical device is functioning properly while it is being used (page 2, section [0029], and page 11, section [0115]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 to include testing the monitor components, including the first speaker, while the monitor is being worn and used (which includes monitoring the bio-electrical signal), as taught by Carlton-Foss’518, since it would ensure that the speaker is functioning properly while the monitor is in use, and that the monitor as a whole is capable of properly performing the method while in use by the person. As mentioned in section [0115] of Carlton-Foss’518, the automatic scheduled self-check would provide a method for verifying functionality of the monitor that is independent of the person.
Furthermore, Official notice is being taken that it is well known in the art to perform self-diagnostic tests of the components of a medical device periodically while the medical device is being used (see the references listed in the Conclusion section below). The prior art teaches performing period self-diagnostic tests in order to ensure that components of the medical device are operating properly while in use/over the course of use.
Regarding claim 15, while Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 further in view of Carlton-Foss’518 does not explicitly teach that the notification is provided by said second speaker, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the notification from one of the first speaker or the second speaker as it would merely be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The acoustical information signal would need to be provided from either the first speaker or the second speaker. In the event that the first speaker is deemed incapable of delivering a sound, it would have been obvious for the notification to be provided by the second speaker as it would be the only speaker capable of providing the notification.
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have used the second speaker to provide said information signal in the event that said testing shows that the first speaker is not capable of delivering sound as it would be the only structural element of the monitor of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 that is capable of delivering sound. Using the second speaker to provide the information signal would merely be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640, as applied to claim 1, further in view of Mannheimer et al.’887 (US Pub No. 2009/0221887).
Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for the monitor being configured to provide said information signal simultaneously from said first and second speakers under at least some circumstances. Mannheimer et al.’887 teaches using only a first speaker to provide an information signal (alarm), and then, if a user does not acknowledge the information signal, adding a second speaker to provide the information signal. Mannheimer et al.’887 teaches performing this method to increase alarm awareness and to draw attention to an unacknowledged alarm (sections [0017-0019], [0021], and [0024]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the monitor to be configured to provide said information signal simultaneously from said first and second speakers under at least some circumstances (e.g. when the person does not acknowledge the information signal), as taught by Mannheimer et al.’887, since it would increase alarm awareness and draw the person’s attention to the unacknowledged information signal/alarm.

Response to Arguments
Applicant's arguments filed 01 August 2022 have been fully considered and they are not persuasive. Applicant repeats a number of arguments that were made in the Remarks filed 16 December 2021 and in the Appeal Brief Filed 24 June 2021. As a majority of the present arguments have already been addressed (in the Non-Final Rejection mailed out 01 February 2022, and in the Examiner’s Answer mailed out 15 October 2021), only the newly presented arguments will be fully addressed.
Applicant argues that Krantz is not analogous art because it does not address the problem to which the present invention is directed. This argument has already been addressed and will not be addressed further in this Office action.
Applicant argues in the first full paragraph of page 10 of the Remarks that “The logic of this argument is somewhat unclear. Up to this point, the examiner has proposed a motivation for adding a second speaker to Kilsgaard, but no motivation for adding a microphone.” However, as noted by Applicant in the last paragraph of page 9 of the Remarks: “The examiner asserts (paragraph bridging pages 3-4 of the Office action) that it would have been obvious in view of Krantz to add a microphone to the Kilsgaard device to be able to test the Kilsgaard speaker, and to also add a second speaker to act as a backup in case the first speaker fails.” (emphasis added) The Examiner provided a clear motivation for adding both a second speaker and a microphone to the monitor of Kilsgaard – doing so would allow a notification to be provided to the user if the first speaker is not capable of delivering sound, and it would provide a backup speaker in case the first speaker is not capable of delivering sound.
Applicant again argues that there is no recognition in Krantz of a possible failure of a speaker during a call. As previously argued by the Examiner, claim 1 does not require testing the first speaker while the personal wearable monitor is in use/collecting bio-electrical signal data. Applicant’s arguments regarding testing being easier if performed at a desktop and there being no need to incorporate testing function/components into the device if the test is not something that needs to be conducted when the device is actually in use are not persuasive as they are merely speculative and do not point out why the presented art combination rejection does not read on the claims.
Applicant’s argument at the bottom of page 10 that “There is no need for a microphone to test either speaker. It is sufficient to simply play a sound from one or the other, and if the user hears nothing then the speaker is not working” was addressed in previous Office actions and will not be addressed further in this Office action.
Applicant argues on page 11 that Krantz only teaches testing before a component is to be used to make sure it is ready for use, so there is no teaching to configure the device for testing after usage is underway. The Examiner maintains her position that claim 1 does not require that the testing be performed while the monitor is being used/monitoring bio-electrical signals. This argument was addressed by the Examiner several times in previous Office actions and will not be addressed further in this Office action. Applicant’s argument that “there is no disclosure in Kilsgaard of an ON/OFF switch, no suggestion of how or why one might want to wear the monitor without using it, so as far as the teachings of these references go, the time to test the Kilsgaard device before use would be to test it before it is worn” is unpersuasive. Regarding Applicant’s argument that Kilsgaard does not disclose an ON/OFF switch, the Examiner asserts that it is well known in the medical art (and the electronics art as a whole) for electronic devices to have an on/off switch or some method of turning a device on and off. One of ordinary skill in the art would readily have realized that the medical device of Kilsgaard comprises some means by which to turn the device on and off. Furthermore, even if the device of Kilsgaard does not have an on/off switch, it is unclear how this would affect when testing of the first speaker is to occur. Regarding Applicant’s argument that the time to test the Kilsgaard device would be before it is worn, in the Examiner’s Answer, the Examiner provided a scenario in which the device of Kilsgaard would be tested upon being placed in the person’s ear. Furthermore, claim 1 is drawn to a device claim, not a method claim. As long as the device of Kilsgaard (as modified by Krantz) is capable of testing the first speaker while the device is being worn, it meets the requirements of the claim.
Applicant argues that Kilsgaard does not address the problem the inventor was seeking to solve, and provides no teaching or guidance as to how to deal with a component failure in the field. This argument is not persuasive as Kilsgaard alone was not relied upon to teach dealing with component failure. Applicant’s argument that Kilsgaard has no apparent concern about minimizing user inconvenience or involvement is not fully understood, especially because Applicant relies on Krantz to try and show that Kilsgaard has no apparent concern about minimizing user inconvenience or involvement. Regarding Applicant’s assertion that Krantz provides a notification to the user that the speaker and microphone are working properly, this does not negate the fact that Krantz provides a notification to the user that a speaker and microphone are not working properly. A reference may teach both providing a positive notification and a negative notification, and be relied upon for teaching the negative limitation, particularly when the reference provides a clear rationale for providing the negative notification.
The remainder of the Applicant’s arguments are related to the assertion that Krantz is non-analagous art. This argument has been previously addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mannheimer et al.’881 (cited above) teaches using a backup speaker in a medical device and the advantages of having a backup speaker in a medical device. Kiani et al.’115 (US Pub No. 2007/0109115) specifically teaches that alarm reliability is a critical requirement for physiological measurement systems (section [0004]), and goes on to discuss the importance of periodically checking alarm integrity (whether a speaker is working) while biosignals are being monitored, and the importance of having backup speakers in case another speaker fails, wherein microphones are used to check whether speakers are functioning properly or not (see the entire document). Loeppert’631 (US Pub No. 2008/0232631) specifically teaches using dual speaker/microphones in various hearing devices (section [0013]).
The following references were all previously cited, and remain pertinent to the claims: Sanchez et al.’286 (US Pub No. 2011/0268286 – previously cited) teaches performing a speaker self-test at specific time intervals (section [0041]). Tuysserkani’378 (US Pub No. 2011/0060378 – previously cited) teaches performing a self-diagnostic test of a medical device at specific intervals (sections [0075-0077]). Kaplan et al.’179 (US Pub No. 2004/0225179 – previously cited) teaches continuously performing a self-test for the hardware and software of a medical device (sections [0087-0088]). Nutaro et al.’023 (US Pub No. 2013/0226023 – previously cited) teaches continuously or periodically testing whether a medical device is functioning properly (section [0036]). Shabram’971 (US Pub No. 2010/0210971 – previously cited) teaches testing system components before and during system use (section [0118]). Blomberg et al.’024 (USPN 5,781,024 – previously cited) teaches testing diagnostic testing instruments periodically in order to confirm that the diagnostic instrument is operating to specification (col. 1, lines 17-19, col. 2, lines 6-15, col. 3, lines 63-67).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791